UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1977


E.S., a minor by his parents and next friends, B.S. and M.S.; B.S.; M.S.,

                     Plaintiffs - Appellants,

              v.

JACK R. SMITH, (officially as) Superintendent, Montgomery County Public
Schools; MONTGOMERY COUNTY BOARD OF EDUCATION,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-03031-PWG)


Submitted: March 29, 2019                                         Decided: May 24, 2019


Before NIEMEYER, KEENAN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Eig, Meghan M. Probert, Paula A. Rosenstock, MICHAEL J. EIG &
ASSOCIATES, PC, Chevy Chase, Maryland, for Appellants. Joshua Civin, Zvi
Greismann, Emily B. Rachlin, Office of the General Counsel, MONTGOMERY
COUNTY PUBLIC SCHOOLS, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      E.S., a minor by his parents and next friends, B.S. and M.S., appeal the district

court’s order granting summary judgment to Defendants and denying Plaintiffs’ motion

for summary judgment in Plaintiffs’ action under the Individuals with Disabilities in

Education Act, 20 U.S.C. §§ 1400 -1482 (2012) (“IDEA”). Finding no error, we affirm.

      Plaintiffs contend the Montgomery County Public Schools (“MCPS”) violated

IDEA by denying E.S. a free and appropriate public education (“FAPE”).              More

specifically, Plaintiffs allege that E.S.’s parents were not included in planning meetings

concerning E.S.’s Individualized Education Program (“IEP”). Instead, Plaintiffs contend

MCPS predetermined the IEP in violation of IDEA. They argue that this type of

violation, after the 2004 amendments to the IDEA, cannot be harmless error and must

result in the school system providing the requested relief because a FAPE cannot be

provided when the parents are excluded from the process. The Appellants assert that a

predetermination procedural error per se significantly impedes a parent’s right to

participate in the decisionmaking process and, therefore, the student could not have

received a FAPE.

      The district court agreed that MCPS had not complied with the IDEA. However,

it found the noncompliance to be procedural and harmless. * It concluded the procedural

errors did not deprive E.S. of a FAPE.


      *
        The district court concluded that MCPS committed a procedural IDEA violation,
and we agree.


                                            2
       Plaintiffs’ argument was addressed recently by this Court. We recently held that

“[u]nless an ALJ determines that a given procedural violation denied the child a FAPE,

she may only order compliance with the IDEA’s procedural requirements and cannot

grant other forms of relief, such as private placement or compensatory education.” R.F.

v. Cecil Cty. Pub. Schs., ___ F.3d ___, ___ 2019 WL 1319830, at *8 (4th Cir. Mar. 25,

2019) (No. 18-1780). In R.F., we stated a three-step inquiry to determine whether a

procedural violation results in a substantive violation of the IDEA:

       Under § 1415(f)(3)(E)(ii)(II), an ALJ must answer each of the following in
       the affirmative to find that a procedural violation of the parental rights
       provisions of the IDEA constitutes a violation of the IDEA: (1) whether the
       plaintiffs ‘alleg[ed] a procedural violation,’ (2) whether that violation
       ‘significantly impeded the parents’ opportunity to participate in the
       decisionmaking process regarding the provision of a [FAPE] to the parents’
       child,’ and (3) whether the child ‘did not receive a [FAPE] as a result.

R.F. 2019 WL 1319830, at *8, citing 20 U.S.C. § 1415(f)(3)(E). Applying this test, we

find that the district court did not err. We have reviewed the extensive record in this case

and find no reversible error. Although there may have been procedural violations of the

IDEA, E.S. received a FAPE. Accordingly, in addition to relying on our recent test

outlined in R.F., we affirm for the reasons stated by the district court. E.S. v. Smith, No.

8:17-cv-03031-PWG (D. Md. July 23, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3